Case: 12-50443       Document: 00512104677         Page: 1     Date Filed: 01/08/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          January 8, 2013
                                     No. 12-50443
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

OSCAR BERNAL CABELLO,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:11-CR-316-1


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       Oscar Bernal Cabello appeals the sentence he received after pleading
guilty to an escape that involved walking away from a halfway house. This was
Cabello’s second such escape. The court sentenced Cabello to 42 months in
prison, an upward variance from the advisory maximum sentence of 21 months,
pursuant to 18 U.S.C. § 3553(a). We review the sentence for reasonableness and
“give due deference to the district court’s decision that the § 3553(a) factors, on



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50443    Document: 00512104677     Page: 2   Date Filed: 01/08/2013

                                 No. 12-50443

a whole, justify the extent of the variance.” Gall v. United States, 552 U.S. 38,
46, 51 (2007).
      Cabello argues that the district court wrongly characterized his escapes
as presenting a risk of violence. We continue to recognize that recapturing an
escaped fugitive can present a serious risk of injury. See United States v.
Hughes, 602 F.3d 669, 675-77 (5th Cir. 2010). Moreover, the district court based
the sentence on the factors of § 3553(a), namely deterrence, respect for the law,
and the need to protect the public. In light of the deference we give to the
district court, its reasons provide ample support for the variance. See Gall, 552
U.S. at 51.
      Cabello also argues that his criminal history category did not understate
his actual criminal history and that the district court erred by sentencing him
based on a theoretical offense level that was higher than the offense level for
more serious crimes. This is a mere disagreement with the district court’s
weighing of the sentencing factors and is thus insufficient to warrant reversal.
See Gall, 552 U.S. at 51-52.
      Cabello fails to show that the sentence was unreasonable. The judgment
of the district court is AFFIRMED.




                                       2